Citation Nr: 0431748	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  01-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial rating for status post 
excision of a herniated disc at L2-3 and L3-4, with release 
of spinal stenosis, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
status post excision of a herniated disc at L2-3 and L3-4, 
with release of spinal stenosis, effective January 13, 2001.  
A 20 percent rating was awarded.  In May 2003, the veteran 
testified at a Travel Board hearing before the undersigned.  
By rating decision of June 2004, the veteran's initial rating 
was increased from 20 percent to 40 percent, effective 
January 13, 2001.  The United States Court of Appeals for 
Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, the claim for a higher rating for 
status post excision of a herniated disc at L2-3 and L3-4, 
with release of spinal stenosis, is still in appellate 
status.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran does not have pronounced impairment due to 
intervertebral disc syndrome.  

3.  The veteran has severe limitation of motion of the lumbar 
spine, but he does not have ankylosis of the thoracolumbar 
spine.  

4.  The veteran has not had incapacitating episodes of his 
discogenic disability having a total duration of at least six 
weeks during the past 12 months.  


CONCLUSION OF LAW

Criteria for an initial disability rating higher than 
40 percent for herniated disc at L2-3 and L3-4, with release 
of spinal stenosis, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292, 5293 (2001, 2002), and Diagnostic Codes 
5241, 5242, 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for an initial increased schedular rating.  
Furthermore, the RO sent letters to the veteran in 
February 2003 and January 2004, which asked him to submit 
certain information, and informed him of the elements needed 
to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letters also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the initial increased schedular rating.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he did in 
May 2003, before the undersigned.  In view of this, the 
veteran is not considered prejudiced by any defect in the 
timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The VA obtained the veteran's VA outpatient 
treatment records, and he underwent additional VA examination 
pursuant to the Board's January 2004 remand.  The veteran has 
not identified any additional evidence pertinent to his claim 
not already of record, and there are no known additional 
records to obtain.  There is nothing further that can be done 
in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined on more than one occasion in connection with this 
claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increase in Initial Disability Rating

In a rating decision of February 2001, the RO granted service 
connection for status post herniated disc at L2-3 and L3-4 
with release of spinal stenosis, and assigned a 20 percent 
rating, effective January 13, 2001.  In February 2004, 
pursuant to a Board remand, the veteran underwent additional 
VA examination.  By rating decision of June 2004, the 
veteran's rating was increased from 20 percent to 40 percent, 
effective January 13, 2001.  This is an initial rating from 
the grant of service connection.  

The decision of the United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. App. 119 (1999) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court found that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  

The veteran's back disability has been evaluated based on the 
symptoms affecting his lumbar spine.  His condition began in 
service when he was involved in a training exercise in which 
he was carrying a 40 pound sack over a 6.5 mile course.  He 
noted initial symptoms of lumbosacral back pain with severe 
back spasms.  He started physical therapy but continued to 
have acute episodes of lumbosacral back pain as well as a 
sensation of bilateral lower extremity numbness.  MRI scan 
showed degenerative changes primarily at the L2-3 and L3-4 
levels.  He later underwent a bilateral L2-3 and L3-4 
interlaminar decompression with discectomies at both levels.  

Prior to the veteran's service discharge, he underwent an 
examination for VA purposes in January 2001.  He complained 
of low back pain with occasional twinges of pain in his right 
leg.  A November 2000 MRI showed some granulation tissue in 
the posterior aspects of L2-3 and L3-4 without any recurrent 
disc herniation.  Physical examination revealed the veteran 
maintained a stiff posture and he was bent forward 
approximately three degrees at the waist.  It appeared for 
him to be uncomfortable going from a sitting to a standing 
and a standing to a sitting position.  He had no limp.  The 
lumbar spine revealed an 8 inch long scar present along the 
mid-aspect of the lumbar spine which was well healed.  Lumbar 
spine flexion was 0 to 70 degrees.  Normal flexion is 0 to 
90 degrees.  Hyperextension of the lumbar spine was 0 to 5 
degrees with pain.  Normal is considered 0 to 10 degrees.  
Right and left lateral flexion of the lumbar spine was 0 to 
25 degrees in each direction.  Normal is considered to be 0 
to 30 degrees.  Infrapatella reflexes were 2+, bilaterally.  
His Achilles tendon reflexes were 2+, bilaterally.  There was 
no evidence of any major muscle group atrophy nor anatomical 
deformity of the lower extremities.  He had straight leg 
raising ability of 0 to 30 degrees on the left prior to pain 
in the lumbar area and 0 to 25 degrees on the right prior to 
pain in the lumbar spine.  Percussion of the lumbar spine 
with minimal pressure revealed tenderness which radiated down 
to the right sacroiliac area.  X-ray examination of the 
lumbar spine showed no evidence of fracture, subluxation, or 
destructive bony lesions.  Soft tissues appeared normal.  The 
vertebral bodies and intervertebral spaces appeared normal.  
The x-ray impression was essentially negative examination of 
the lumbar spine.  The overall diagnostic impression was 
status post excision of partially herniated L2-3 and L3-4 
with release of spinal stenosis; continued pain in the lumbar 
spine and decreased range of motion and decreased Achilles 
tendon and infrapatella reflexes.  Slightly decreased motor, 
sensory, and reflex findings of the right leg was also noted, 
which together was considered to give the veteran a moderate 
amount of physical impairment.  

VA outpatient treatment records from January 2001 to 
August 2002 were associated with the claims folder.  In 
January 2001, the veteran continued to complain of chronic 
low back pain.  He denied radicular symptoms but stated that 
he had a chronic, dull ache, which sometimes worsened 
depending on positional changes.  He related he was unable to 
do any running since his back surgery.  Physical examination 
revealed the veteran was in mild distress. His back 
examination revealed 75 to 90 percent forward flexion and 
15 percent extension.  There were no sensory deficits.  The 
examiner indicated that the veteran would continue to be 
followed every three months and that an aggressive pain 
regimen would be started.  In February 2001, the veteran 
indicated that he had good days and bad days and that 
although he had back pain, it was not constant.  The pain was 
located mostly in the lower back area and it is mostly severe 
in the morning.  As the day progressed, his pain lessened as 
well as the stiffness.  His medication was noted to control 
his pain better.  

Examination revealed tenderness to deep palpation of the L5-
S1 L4 area.  There was no other significant tenderness.  
There was minimal paravertebral spasm on the left 
paravertebral side.  Lumbosacral spine range of motion 
studies showed flexion was limited to 60 degrees.  Extension 
was to 20 degrees, rotation to 15 degrees, and lateral 
bending was described as within functional limits.  It was 
noted that the veteran would be given a course of physical 
therapy for improving range of motion of the lumbosacral 
spine.  

In March 2001, he was seen for follow-up of his chronic low 
back pain.  He related some improvement since physical 
therapy and electrical stimulation.  He walked and ran 
several times over the past couple of weeks and noted that 
although there was dull pain after exercise, it resolved 
reasonably fast.  Physical examination revealed 120 degrees 
of forward flexion, 15 degrees of extension, and 45 degrees 
of lateral flexion, bilaterally.  Deep tendon reflexes were 
symmetric and there were no sensory deficits.  The examiner 
indicated that the veteran would continue physical therapy 
with recommended swimming and nonweightbearing exercises.  In 
May 2002, he continued to complain of chronic low back pain.  
It was noted that he was using the TENS with some relief, but 
that he mostly relied on pain medication.  In August 2002, he 
called the clinic indicating that he had a flare-up of back 
pain.  He requested a prescription for pain medication.  

Medical records from Upstate Medical University from 
April 2000 to June 2001 were obtained and associated with the 
claims folder.  The records indicated ongoing treatment and 
follow-up after disc surgery.  The June 2001 report indicated 
that the veteran appeared to have ongoing symptoms of 
lumbosacral back pain as well as newer discomfort in the 
right anterior thigh, but it did not have a characteristic 
pattern that would be seen with discogenic pain.  

The veteran underwent VA examination in March 2003.  The 
veteran indicated that he was on medication for pain in the 
lower back.  He related that he did not know what 
precipitated or alleviated the pain in his lower back.  He 
did not report dizziness.  He did not use a back brace or 
walking aid.  Physical examination revealed the curvature of 
the spine looked normal although the veteran's head was bent 
forward a bit.  His gait was normal.  Flexion was 
accomplished from 0 to 70 degrees.  Extension was to 
20 degrees.  Lateral bending was to 20 degrees to the left 
and 30 degrees to the right.  He could not touch his toes 
because of severe pain, and extension was stopped because of 
pain in the back.  He did not have spasm or weakness.  
Neurological examination, sensory, was normal.  Deep tendon 
reflexes were exaggerated to the right.  The diagnosis was 
given in a narrative and reflected the presence of residual 
lower back pain secondary to disc disease related to military 
service injury.  There was improvement of pain from 9-10/10 
to about 6-8/10, with no radiation.  His pain and back 
condition was said to have affected his activities as far as 
gainful employment.  He indicated that he was a diesel 
mechanic and that he was afraid to work and be incapacitated 
because working as a diesel mechanic involved lifting heavy 
objects.  

The veteran testified at a Travel Board hearing before the 
undersigned in May 2003.  He testified regarding his 
limitations because of his back pain.  He related that he was 
mostly a blue collar worker, but was forced to go to school 
because he was no longer able to do labor work.  He stated 
that the shooting pain affected his ability to function in 
school because he is unable to attend school some days 
because of his back pain.  He also testified that the pain 
was strictly in the area of the back where surgery was 
performed.  

VA outpatient treatment records from August 2003 to 
October 2003 were associated with the claims folder.  In 
August 2003, the veteran was seen with complaints of 
worsening back pain after lifting a box for work for a moving 
and storage company.  He denied an increase in pain with 
cough, sneeze, or bowel movement.  He denied numbness, 
weakness, or paralysis.  There was no noted change in bowel 
or bladder function.  Physical examination revealed range of 
motion was limited in all spheres with forward bending to 
45 degrees, lateral bending was to 10 degrees, and extension 
to 10 degrees.  Straight leg raising was to 60 degrees.  The 
assessment was chronic low back pain.  

In October 2003, the veteran was seen for evaluation for 
lumbar radiculopathy.  He indicated that physical therapy and 
the TENS unit were not helpful.  He related that he had never 
had an injection or attempted alternative treatments such as 
acupuncture or chiropractors.  Physical examination revealed 
lumbar range of motion was full.  Pain was assessed at 0/10.  
Sensory examination to lower extremities was intact.  Muscle 
strength was 5/5.  There was no muscle atrophy noted.  The 
examiner found the veteran was actually doing very well and 
adjusting to his lifestyle.  He recommended that the veteran 
loose weight, take a brisk walk three times a week, and stop 
smoking.  

The veteran underwent another VA examination in 
February 2004.  He complained of low back pain which occurred 
three to four times a week.  When he had these episodes of 
flare-up, the pain was noted to be 8-9/10.  He related that 
they usually lasted three to four hours or until the next 
day.  The pain in his lumbar spine was noted to be in the 
site of his surgery.  He described the pain from achy to 
sharp.  He related that the pain also went down his left leg 
to his knee with a shooting sensation.  Also during these 
flare-ups, he had numbness in his buttocks.  Driving and 
sitting for a long period of time precipitated the flare-ups.  
Medication and lying down alleviated the symptoms.  He 
related that he awakened one to two times a night secondary 
to pain.  He related he was unable to lie on his stomach 
without pain in his back.  

Physical examination revealed a symmetric spine with normal 
curvature.  The spine, paraspinal areas, and sacroiliac 
joints were all nontender to palpation.  Range of motion of 
the lumbar spine for forward flexion was 0 to 70 degrees out 
of 90 degrees.   Extension was 0 to 30 degrees out of 30 
degrees.  Lateral flexion was 0 to 30 degrees out of 30 
degrees, bilaterally.  Lateral rotation was 0 to 45 degrees 
out of 45 degrees, bilaterally.   On repetitive motion, the 
veteran began to experience pain after the second repetition, 
and his range of motion decreased to forward flexion of 0 to 
40 degrees out of 90 degrees after the fourth repetition.  He 
stated that he was unable to bend any further secondary to 
pain.  The pain began immediately with 10 degrees of flexion.  
Reflexes were 2+, bilaterally, in the ankles, and muscle 
strength was 5/5,  bilaterally.  Sensation was intact.  The 
diagnosis was degenerative disc disease of L2-4.  The 
examiner indicated that the veteran's pain more likely than 
not significantly limited his functional ability during 
flare-ups or when the low back was used repeatedly over a 
period of time.  On examination, his forward flexion range of 
motion was decreased by 30 degrees after four repetitions.  

Diagnostic Code (DC) 5292, evaluates severe limitation of 
motion as 40 percent.  This is the highest evaluation one can 
be assigned under this diagnostic code.  

Diagnostic Code 5293 prior to September 2002 provided for a 
10 percent disability rating for mild intervertebral disc 
syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  

DC 5293, effective in September 2002, evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under this code, a 60 
percent evaluation is warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating will be 
assigned.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Further, under the amended spinal regulations (effective 
September 2003), now found at DC 5235 to DC 5243, the Board 
is directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.


Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 10

Given the evidence outlined above, a rating in excess of 40 
percent is not warranted in this case.  Under DC 5292, 
effective prior to the 2003 revision, the highest evaluation 
that the veteran can be rated is his presently established 
40 percent for severe limitation of motion.  In order to 
warrant in excess of 40 percent, the veteran would have to be 
rated under DC 5289 for ankylosis.  However, the medical 
evidence does not show that the veteran has ankylosis.  

Under DC 5293, for intervertebral disc syndrome, effective 
prior to 2002, since the record does not show pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to the site of the diseased disc, an increased 60 percent 
rating is not shown.  Moreover, it does not appear definite 
neurological deficits are present as would warrant a separate 
evaluation for neurologic disability.  Additionally, none of 
the medical evidence of record indicates that the veteran has 
had incapacitating episodes where the physician had ordered 
the veteran to bedrest in the past year, necessary to meet 
the criteria for an incapacitating episode.  Therefore, an 
increase to higher than 40 percent is not warranted under DC 
5293, in effect in September 2002.  

Under the new spinal regulations that became effective 
September 2003, a 40 percent evaluation is warranted when 
there is forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is contemplated 
for unfavorable ankylosis of the entire thoracolumbar spine.  
As previously stated, there is no medical evidence to show 
that he has unfavorable ankylosis of the entire thoracolumbar 
spine.  Also, as previously discussed, the veteran does not 
have incapacitating episodes with a total duration of at 
least six weeks during the past 12 months.  As such, the 
veteran is not entitled to an increased evaluation under the 
revised rating schedule that became effective in 
September 2003.  

Thus, given the complete body of evidence, the Board finds 
that assignment of a higher evaluation is not appropriate at 
this time.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The record clearly shows that the veteran is limited by his 
low back pain and has limitation of motion.  However, recent 
VA examination specifically addressed the concerns raised in 
the foregoing regulations and the findings did not reflect a 
level of impairment in excess of that contemplated in the 40 
percent rating.  

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  At no time during the appeal period was an 
evaluation in excess of 40 percent warranted for the 
veteran's lumbar spine disability.  Accordingly, an increased 
initial claim for a higher evaluation for the veteran's 
lumbar spine disability is not warranted.  


	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating higher than 40 percent for 
status post excision of a herniated disc at L2-3 and L3-4, 
with release of spinal stenosis, is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



